In re Delphin, Mark A.; Dwight, David F.; Fowler, Terrell D.; Fraser, David; Gray, Alcide; Gray, Anna; — Other(s); applying for writ of certiorari and/or review, writ of mandamus, writ of prohibition, supervisory/remedial writs; Parish of Calca-sieu, 14th Judicial District Court, Div. “E”, Nos. 9603-90, 7563-90.
Granted. The case is remanded to the court of appeal for briefing, argument and opinion on an expedited basis.
CALOGERO, C.J., and DENNIS, J., would grant and docket the matter for full, prompt review by this Court.